Citation Nr: 1621148	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  10-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for herniated disc at the L4-L5 level with status post-surgical changes at L5-S1 (lumbar spine disability).

2. Entitlement to service connection for nerve pains (also claimed as sciatic nerve pain).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991 and from July 1993 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In support of his claim, the Veteran testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board.

In January 2013, the Board, in pertinent part, remanded the issues listed above for further development.  The Board is satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded the issues of entitlement to increased ratings for the residuals of a right elbow avulsion fracture and the residuals of right hand for compliance with Manlincon v. West, 12 Vet. App 238, 240-41 (1999).  A statement of the case was issued in September 2015.  The record before the Board does not show that a substantive appeal was filed in response to the statement of the case; therefore, these issues are not before the Board at this time.    


FINDINGS OF FACT

1. The Veteran suffered a lumbar spine injury during his first period of active service.  The Veteran made multiple in-service complaints regarding joint pain and 
"shooting" pains in his feet.  

2. The evidence is at least evenly balanced as to whether his current lumbar spine disability is related to his in-service back injury.  

3. The Veteran's current sciatic nerve disability is due to his service-connected lumbar spine disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2. The criteria for service connection for a sciatic nerve disability as due to service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In light of the favorable determination regarding the issues adjudicated on appeal, no discussion of compliance with VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is necessary.

Service Connection for a Lumbar Disability 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran claims that his current lumbar spine disability and sciatic nerve disability are a result of injuries he sustained during his periods of active service.  In April 2008, the Veteran reported that he made complaints and was seen by a doctor while on active duty for these conditions.  He reported that he initially injured his back in November 1989 during his initial period of service; however, during his 2012 Board hearing, the Veteran reported that his current symptoms began after an undocumented slip and fall injury that occurred in January 1990.  He stated that he fell on some ice and landed on his rucksack, but he was unable to seek treatment for this injury because they were in process of being deployed to Iraq.  

After he returned from Iraq, the Veteran indicated that he was still suffering from back pain; however, he separated from service and was unable to afford medical treatment.  After he reenlisted in 1993, he said that the pain in his back and the radiating pain in his feet increased.  During his second period of service, he repeatedly sought treatment for "pain down [his] legs and needles in the bottom of [his] feet." 

After he separated from service for the second time in February 1995, he reports that continued to experience electric shocks and needles in the bottom of his feet, but still was unable to seek treatment.  Then after he suffered a back injury at work in 2002, he was sent to see a new physician.  The Veteran told the physician that he had been experiencing shooting pain down his legs and into his feet, which resulted in referral for an MRI.  He was subsequently scheduled for back surgery in 2002 and follow up back surgery in 2008.  

A review of the Veteran's service treatment records (STR) from both periods of service confirm that he initially suffered a back injury while lifting weights in November 1989.  This injury was diagnosed as a muscle injury and no radiating pain was noted; however, pain was noted to increase with bending at the waist.  Further, while the STR do not indicate the presence of an injury in 1991, the claims file indicates that the Veteran made complaints of "shooting pain" in his legs and feet throughout 1994.  The Veteran sought treatment related to these complaints in March, August, September, and October of 1994, prior to his discharge in February 1995.  The Veteran's examination at separation was noted to be normal aside from "describing symptoms that the Veteran attributed to duty in South West Asia."  

The evidence of record does not indicate that the Veteran sought medical treatment between his separation from service in February 1995 and his work injury in 2002.

While the Veteran has a documented in-service back injury (1989) and multiple in-service complaints of shooting pain in his lower extremities during his second period of service and the diagnosis of a current low back disability, the Veteran's claim depends on the presence of a nexus between the Veteran's current low back disability and his in-service complaints. 

The medical evidence regarding a possible nexus between the current disability and the in-service complaints consists of the following: two private opinions provided by the surgeon who performed the Veteran's two back surgeries, J.M., M.D.; and VA examination opinions from March 2011 and September 2014.  The first opinion provided by the Veteran's surgeon is dated in December 2008.  The surgeon notes that the Veteran has reported a history of a documented low back injury during his military service with numbness and tingling in his legs and his back.  The surgeon opined that if there is documentation of a lumbar injury with radicular symptoms in-service, "then I think it is reasonable to think that it may have started this process even back then."  In February 2013, the surgeon provided another statement.  He noted that the Veteran had reported current neurologic symptoms in a "sciatic nerve distribution" and had a diagnosis of moderately severe degenerative L4-5, L5-S1 disc disease.  "If there is clear evidence of an injury to either the L4-5 or L5-S1 lumbar levels in service, then I think this probably is related with a greater than 50 percent likelihood." 

The March 2011 VA examiner indicates that the Veteran has a current diagnosis of lumbar spine degenerative joint disease at L4-S1 with neural foraminal narrowing at L4-5 and degenerative disc disease at L4-5, confirmed by a June 2009 MRI.  He indicated that he could not opine regarding whether the Veteran's current claimed sciatic nerve and back disability was related to his in-service complaints without resorting to mere speculation.  The examiner noted that the Veteran's service treatment records "document a number of visits for diffuse joint and muscle pain, including back pains, from 1991 on with no diagnosis of any back problem or nerve condition."  He noted that a normal EMG and a normal nerve conduction study were conducted in March and September 1994, respectively.  The examiner stated that "there is no current objective evidence of a spine or nerve condition documented during the Veteran's military service.  Therefore, there is no current objective evidence that the back and nerve symptoms documented during the Veteran's military service could be related to, or could have otherwise caused or aggravated his current back condition."

Subsequent to this opinion, STR from the Veteran's first period of service, which included his documented November 1989 back injury, was added to the Veteran's claims file.  A new medical opinion was provided in September 2014.  The 2014 examiner stated that the Veteran's current lumbar spine condition is not caused by or the result of an event or injury during active duty service.  The examiner stated that the STR shows that the back injury was "localized to the upper back/thoracic spine region." The examiner also notes that the EMG/Nerve conduction study completed in June 1994 was normal.  The examiner stated that many years after discharge the Veteran was noted to have a HNP L4-5; requiring surgery.  During this period, he worked as a construction worker for 12 years with unknown incidental injuries.  

Upon review of all of the evidence of record, the Board finds the medical evidence of record to be at least in equipoise regarding the etiology of the Veteran's current lumbar spine disability.  The competent, credible lay statements of the Veteran combined with the nexus opinions by provided by the Veteran's surgeon, are at least as equally probative as the negative medical opinions provided by the VA examiners.  While the weight afforded to the Veteran's surgeon is reduced by his lack of review of the claims file or the Veteran's in-service medical records, the Board finds the opinion probative as it addresses the Veteran's credible lay statements regarding his medical history.  Further, as the physician that performed the Veteran's two back surgeries, J.M., M.D would have unique insight into the condition of the Veteran's lumbar spine from 2002 to the present.  

Additionally, the Board notes that factual inaccuracies limit the probative value that can be afforded to both VA opinions.  The first opinion indicates that the examiner believes there may be a relationship between the Veteran's current condition and his active service; however, as there was no objective evidence of an in-service lumbar spine injury that an opinion could not be provided without resort to mere speculation.  The Board notes that this opinion, in light of the documented November 1989 injury, is factually inaccurate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  Further, this opinion does not account for the Veteran's reports of an undocumented injury prior to his deployment for Iraq in 1990.    

The second opinion does note the November 1989 injury; however, it incorrectly states that the Veteran's symptomatology is localized only to his upper back/thoracic spine region.  The examiner failed to discuss that the Veteran's STR reports that the Veteran complained on increased pain while bending at the waist and that restrictions on bending were placed on the Veteran at that time.  The 2014 opinion also failed to address the Veteran's reports of an undocumented back injury prior to his deployment for Iraq in 1990.  As this opinion failed to address competent, credible evidence of record, its probative value is limited.  See id.  

The Board finds that the Veteran's surgeon's opinions coupled with the Veteran's credible lay statements and hearing testimony at least place the evidence of a nexus between the Veteran's in-service back complaints and his current disability into equipoise.  Therefore, after resolving the benefit of the doubt in the favor of the Veteran, the Board finds that service connection for the Veteran's lumbar spine disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.



Service Connection for Sciatic Nerve Pain

As discussed above, the Veteran has reported a history of "shooting pains in his feet" subsequent to his in-service lumbar spine injuries, and the STR report multiple complaints of "shooting pain" in his legs and feet throughout 1994.  The Veteran's treatment records indicate that at that time the Veteran attributed these symptoms to duty in the Persian Gulf. 

While the September 2014 VA examiner indicated that the Veteran does not have a current sciatic nerve disability, the Board notes that the Veteran's surgeon in February 2013 indicated a history of symptoms of radiating pain in a sciatic nerve distribution.  Records from May 2008 state that the Veteran had an "old nerve injury" which received good relief from his previous back surgery.  He was diagnosed with a one level disc excision with some residual deficits, including right dorsal foot numbness.  Further, a neurology consultation with the Gainesville VA indicated that the Veteran had clinical presentation that reflected referred symptomatology of lumbar spondylosis. 

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).
 
As the Veteran has been granted service connection for a lumbar spine disability, and has been diagnosed with a nerve disability and residual deficits of his previous back surgeries, the Board finds that service connection for a sciatic nerve disability as secondary to a lumbar spine disability is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.310. 




ORDER

Entitlement to service connection for lumbar spine disability is granted. 

Entitlement to service connection for a sciatic nerve disability as due to a lumbar spine disability is granted. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


